     Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 1 of 27




                UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

COBB COUNTY, DEKALB COUNTY,
and FULTON COUNTY, GEORGIA,

                Plaintiffs,

v.

BANK OF AMERICA
CORPORATION, BANK OF
AMERICA, N.A., COUNTRYWIDE
FINANCIAL CORPORATION,         CIVIL ACTION
COUNTRYWIDE HOME LOANS,        NO.: 1:15-CV-04081-LMM
INC., COUNTRYWIDE BANK, FSB,
COUNTRYWIDE WAREHOUSE
LENDING, LLC, BAC HOME LOANS
SERVICING, LP, MERRILL LYNCH &
CO., INC., MERRILL LYNCH
MORTGAGE CAPITAL INC., and
MERRILL LYNCH MORTGAGE
LENDING, INC.,

                Defendants.

PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION
       TO CERTIFY THE SEPTEMBER 18, 2020 ORDER FOR
   INTERLOCUTORY APPEAL PURSUANT TO 28 U.S.C. § 1292(b)
       Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 2 of 27




      Plaintiffs Cobb County, DeKalb County, and Fulton County, Georgia

(collectively, “Counties”) respectfully submit this opposition to Defendants’

Motion to Certify the September 18, 2020 Order for Interlocutory Appeal Pursuant

to 28 U.S.C. §1292 (b). ECF Nos. 106, 106-1.

                                INTRODUCTION

      Defendants seek certification of this Court’s well-reasoned Order (ECF No.

100) (the “Order”) on Defendants’ Motion to Dismiss the Second Amended

Complaint. In its Order, the Court thoroughly examined and drew upon established

FHA jurisprudence to deny in large part Defendants’ attempts to insulate

themselves from liability for the substantial damages their discrimination has

caused the Counties. Relying on decisions from around the country, 1 the Court

found that the Counties had adequately alleged proximate cause with regard to

both their alleged property tax-related injuries and their foreclosure processing cost


1
  See, e.g., Bank of Am. v. City of Miami, 137 S.Ct. 1296 (2017); City of Miami v.
Wells Fargo & Co., 923 F.3d 1260 (11th Cir. 2019) (“Miami on Remand”)
(vacated as moot sub nom Wells Fargo & Co. v. City of Miami, 140 S.Ct. 1259
(2020); City of Oakland v. Wells Fargo & Co., 972 F.3d 1112 (9th Cir. 2020); City
of L.A. v. Citigroup Inc., 24 F. Supp. 3d 940 (C.D. Ca. 2014); Prince George’s
Cty., Md. v. Wells Fargo & Co., 397 F. Supp. 3d 752 (D. Md. 2019); Montgomery
Cty., Md. v. Bank of Am. Corp., 421 F. Supp. 3d 170 (D. Md. 2019); Cty. of Cook,
Ill. v. Wells Fargo & Co., 314 F. Supp. 3d 975 (N.D. Ill. 2018) (“Cook/Wells
Fargo”); Cty. of Cook, Ill. v. Bank of Am. Corp., No. 14-c-2280, 2018 WL
1561725 (N.D. Ill. Mar. 30, 2018) (“Cook/Bank of Am.”); Cty. of Cook, Ill. v.
HSBC N. Am. Hldgs., 314 F. Supp. Ed 950 (N.D. Ill. 2018) (“Cook/HSBC”).

                                          1
       Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 3 of 27




injuries. Order at 28, 32, 36.

      Displeased with this Court’s faithful application of the law, Defendants now

try to foment grounds for appeal under 28 U.S.C. §1292(b). Defendants, however,

provide no grounds for certifying the Court’s Order, other than a bald

misapplication of distinguishable case law. Defendants put forth two claimed

“controlling questions of law” that are, in actuality, questions of mixed law and

fact at best, and seek an impermissible advisory opinion at worst. They argue that

there is a “substantial ground for difference of opinion” on those two questions, but

any reasonable reading of the case law shows that the majority of courts across the

country is, in fact, in agreement. Finally, Defendants claim that an interlocutory

appeal would somehow speed resolution of the case despite the fact that (1) based

on FHA jurisprudence, they would almost surely lose on appeal, (2) a favorable

ruling on appeal would not dispose of the entire case in any event, and (3) the

appeal would certainly add months to this already protracted litigation.

                                 LEGAL STANDARD

      There is a “strong presumption against interlocutory appeals.” OFS Fitel,

LLC v. Epstein, Becker & Green, P.C., 549 F.3d 1344, 1359 (11th Cir. 2008). The

Eleventh Circuit has warned against “too expansive use of the §1292(b) exception

to [the final judgment rule].” Rindfleisch v. Gentiva Health Svcs., 24 F. Supp. 3d


                                         2
       Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 4 of 27




1234, 1237 (N.D. Ga. 2013) (quoting McFarlin v. Conseco Svcs., LLC, 381 F.3d

1251, 1259) (11th Cir. 2004)). Interlocutory appeals under 28 U.S.C. §1292(b) are

therefore generally disfavored and should be granted only in “exceptional cases

where a decision of the appeal may avoid protracted and expensive litigation.”

McFarlin, 381 F.3d at 56 (internal quotations and citations omitted). See also

Rindfleisch, 24 F. Supp. 3d at 1237 (denying certification); Havana Docks Corp. v.

Carnival Corp., No. 19-cv-21724, 2020 WL 3489371, at *1 (S.D. Fla. June 26,

2020) (“the Eleventh Circuit considers liberal use of §1292(b) to be bad policy, as

it may promote piecemeal appeals”). A “mere question as to the correctness of the

ruling” is insufficient to certify an order for appeal under Section 1292(b).

McFarlin, 381 F.3d at 1256 (internal quotations and citations omitted).

      Courts therefore may not certify an order for interlocutory appeal under

Section 1292(b) unless the order “involves a controlling question of law as to

which there is substantial ground for difference of an opinion and . . . an immediate

appeal from the order may materially advance the ultimate termination of the

litigation.” 28 U.S.C. §1292(b). See also McFarlin, 381 F.3d at 1255-56 (vacating

prior order permitting interlocutory appeal under §1292(b) because the case

“present[ed] a textbook example of when §1292(b) discretionary jurisdiction

should not be exercised”). “This standard is conjunctive, meaning that if any


                                         3
       Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 5 of 27




elements are not satisfied, the Court must deny interlocutory review.” Havana

Docks Corp., 2020 WL 3489371, at *2 (internal quotations and citations omitted).

      For the reasons set forth herein, Defendants fail to satisfy even one of these

requirements for interlocutory review. Their Motion should therefore be denied.

                                   ARGUMENT

      I.     Defendants Fail to Present A Controlling Question of Law.

      A “controlling question of law” must be “an abstract legal issue or what

might be called one of pure law, matters the court of appeals can decide quickly

and cleanly without having to study the record.” McFarlin, 381 F.3d at 1258

(internal citations and quotations omitted). Case-specific factual questions are not

appropriate for interlocutory review. Mamani v. Berzain, 825 F.3d 1304, 1312

(11th Cir. 2016). Therefore, orders that pose “questions the decision of which

requires rooting through the record in search of the facts or of genuine issues of

fact” should not be certified under Section 1292(b). McFarlin, 381 F.3d at 1258

(internal citations and quotations omitted)(stating that where “the controlling issues

are questions of fact, or, more precisely, questions as to whether genuine issues of

material fact remain to be tried, the federal scheme does not provide for an

immediate appeal”).

      Both questions Defendants pose fail this standard.           Defendants’ first


                                          4
       Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 6 of 27




proposed question is:

      Does the Counties’ control over property taxes, including the
      authority to set the levy amount and the millage rate, break the
      asserted causal chain and thus defeat proximate cause?

Motion at 11.

      Defendants seek to challenge the Court’s ruling that the Counties adequately

alleged proximate cause with regard to their property tax-related damages because

Defendants contend that the Counties exert control over their tax levies and

millage rate. Defendants then argue that if their contention is true, the Counties’

control somehow serves as an intervening factor breaking the chain of proximate

causation. Motion at 11-12.

      As the SAC alleges, however, the Counties do not have unfettered discretion

to “control” their tax levies. SAC ¶449. This Court has already recognized as

much. Order at 29 (“Plaintiffs assert that Georgia counties ‘do not have unfettered

ability to increase millage rates,’ and their tax assessors ‘take . . . reduced [home]

prices into account as comparable sales to help establish market value, i.e.,

property values’ when setting millage rates”); Order at 32 (“Plaintiffs contend that

the millage rate increases ‘have legal and practical caps’”).2 The parameters of


2
 This Court appropriately accepted as true the allegation that the Counties do not
have unfettered discretion to set their tax levies. Order at 29-30 (“[c]onstruing
Plaintiffs’ allegations as true, the Court must conclude that Plaintiffs have suffered

                                          5
       Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 7 of 27




these legal and practical caps to set millage rates are factual questions best left to

the trial court and present the type of factual question inappropriate for

interlocutory review. McFarlin, 381 F.3d at 1258.

      More importantly, Defendants’ entire argument is fatally flawed because the

Counties’ challenged control of their tax levies at issue is an adjustment after the

damage Defendants already have caused. As the Complaint alleges, the millage

rate adjustments at issue, if they occur at all, are an after the fact response to a

declining property tax base that results from lost property values due to

Defendants’ foreclosures. See Am Cmplt. ¶¶ 441-43, 448-49. To make their

argument, Defendants would have to show facts (or law) that the Counties’

abilities to set the millage rates for property taxes is somehow an intervening step

between Defendants’ discriminatory foreclosures and the resulting decline in the

value of the affected properties. Simply put, this is not logically, factually, or

legally possible, particularly given that the standard for proximate cause here only

requires the Counties to show “some direct relation” between Defendants’


tax losses that are readily determinable based on Plaintiffs’ alleged statistical
models”), quoting Find What Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296
(11th Cir. 2011), for the rule that on a motion to dismiss, “all well-pleaded facts
are accepted as true, and the reasonable inferences therefrom are construed in the
light most favorable to the plaintiff.” As a practical matter, the Eleventh Circuit
would likewise be constrained by this rule should this Court certify its Order for
interlocutory review.

                                          6
       Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 8 of 27




discriminatory practices and the Counties’ resulting tax damages, and intervening

events can occur. See, e.g., Bank of Am. v. City of Miami, 137 S.Ct. at 1306

(“proximate cause under the FHA requires some direct relation between the injury

asserted and the injurious conduct alleged”); Miami on Remand, 923 F.3d at 1272-

73 (same; and explaining that “Supreme Court precedent shows that an intervening

step will not vitiate proximate cause in all instances”); City of Oakland, 972 F.3d at

1130 (same).

      Defendants cite two Georgia statutes, O.C.G.A. §§ 36-5-22.1 and 48-5-31.1,

which they claim evidence the Counties’ control over property taxes. Neither of

those authorities supports the contention that any such control somehow acts to

intervene between a foreclosure and the resulting impact of that foreclosure in

establishing the assessed value of the property. Indeed, when determining the fair

market value of property for tax purposes, Georgia law requires a tax assessor to

consider “Bank sales, other financial institution owned sales, or distressed sales, or

any combination thereof, of comparable real property.” O.C.G.A. §48-5-3(B)(iv).

      Georgia law establishes the exact opposite of Defendants’ contention here.

In DeKalb County Board Of Tax Assessors v. Astor Atl., LLC, 826 S.E.2d 685 (Ga.

App. 2019), the Georgia Court of Appeals held that the DeKalb County Board of

Tax Assessors “was precluded” from taxing real property “at fair market values


                                          7
         Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 9 of 27




higher than the amounts paid at the public [foreclosure] auctions.” Id. at 688. The

Counties plainly do not have the kind of omnipotent ability to levy taxes that

Defendants argue. See, e.g., Clayton Cty. v. Sexton, 538 S.E.2d 737, 738 (Ga.

2000) (acknowledging that the adoption of millage rates by a county is subject to

judicial review).

      At the very least, whether a County has “control” over its tax levy, and to

what extent, would require the appellate court to parse state statutory and case law

and apply it to the undeveloped facts of this case. This, again, would not only

require an in-depth examination of Georgia local government tax law and the tax

assessment activities on each property affected by Defendants’ foreclosures, but

also would require the Eleventh Circuit to “root[] through the record in search of

facts[,]” which is inappropriate on interlocutory review. Mamani, 825 F.3d at

1312.3


3
  Because the question of whether the Counties have unfettered discretion is a
factual question that cannot be reviewed under Section 1292(b), the actual question
before the Eleventh Circuit, more properly stated, would be a hypothetical: “If the
Counties have control over property taxes, including the authority to set the levy
amount and the millage rate, would that authority break the asserted causal chain
and thus defeat proximate cause?” Answering this question would require the
Eleventh Circuit to issue an impermissible advisory opinion. See, e.g., Golden v.
Zwickler, 394 U.S. 103, 108 (1969) (“the federal courts . . . do not render advisory
opinions”); Miller v. F.C.C., 66 F.3d 1140, 1145 (11th Cir. 1995) (“petitioners are
posing a hypothetical question, the answer to which would be an [impermissible]
advisory opinion”); Havana Docks Corp. v. Norwegian Cruise Line Hldgs., Ltd.,

                                         8
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 10 of 27




       The second question posed by Defendants fares no better.         Defendants

initially state the question as:

       Does the Counties’ theory of injury extend beyond the “first step” and
       thus fail to establish proximate cause for any of the requested
       monetary damages?

Motion at 11. Defendants then rephrase the question as follows:

       [W]hether the allegation of that potential regression analysis is
       sufficient to demonstrate proximate cause, i.e., that there is “some
       direct relation” between Defendants’ conduct and the Counties’
       Injuries, and whether the Injuries fall within the “first step” of
       damages.

Motion at 12 (emphasis in original).

       Defendants seek to forestall any plaintiff in any FHA case ever being able to

use regression analysis to demonstrate the causal link between the alleged

discriminatory conduct and the plaintiff’s alleged injury. Putting aside the

absurdity of that position,4 Defendants ignore the truth that questions about



No. 19-cv-23591, 2020 WL 3433147, at *3 (S.D. Fla. June 23, 2020) (“the issue
presented is not appropriate for interlocutory review because it would require the
Eleventh Circuit to either delve into the record to address the facts of the instant
case and to issue an advisory opinion”). This is most assuredly not the type of pure
question of law suitable for interlocutory appeal.
4
  As set forth in Section II infra, there is no substantial ground for difference of
opinion that plaintiffs whose allegations are similar to the Counties’ allegations
here satisfy the pleading standard for proximate cause by alleging that their

                                         9
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 11 of 27




regression analyses are inherently factual questions. See Bazemore v. Friday, 478

U.S. 385, 400 (1986) (“Whether, in fact, such a regression analysis does carry the

plaintiffs' ultimate burden will depend in a given case on the factual context of

each case in light of all the evidence presented by both the plaintiff and the

defendant”) (emphasis added). Indeed, in its Order, the Court repeatedly confirmed

that Defendants’ attacks on the Counties’ pleading of proximate cause with regard

to their tax-related damages were “factual dispute[s], not . . . legal one[s].” Order at

29-32. As the Court stated, “[t]here could be a battle of the experts down the line

over whether the regression analysis really shows what the [Counties] say it does,

but . . . that would be for a later stage of the litigation.” Order at 32-33. Whether

and how a regression analysis can show “some direct relation” between

Defendants’ discriminatory conduct and the Counties’ property tax damages5 is



damages can be attributed to defendants and precisely calculated using Hedonic
regression analysis.
5
  Defendants state that “[t]he Counties have alleged that they can use a Hedonic
regression analysis to calculate, per property, the exact amount of property-tax
damage and foreclosure costs incurred because of Defendants’ conduct.” Motion
at 12. This statement is false in regard to the Counties’ foreclosure costs. The
Counties pled, and this Court found, that “[f]oreclosure is the final process in the
discriminatory equity-stripping cycle that Plaintiffs allege Defendants have
perpetrated against FHA-protected minority residents and, as a result, Plaintiffs’
costs in processing those foreclosures would be a direct first-step consequence of
that cycle.” Order at 35-36. Thus, Defendants’ proposed questions do not even
address this Court’s ruling regarding foreclosure processing costs.

                                          10
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 12 of 27




thus a question of fact that is inappropriate for interlocutory review. See McFarlin,

381 F.3d at 1258 (factual questions are inappropriate for interlocutory review).

      The Eleventh Circuit has directed that to be a controlling question of law,

“[t]he legal question must be stated at a high enough level of abstraction to lift the

question out of the details of the evidence or facts of a particular case and give it

general relevance to other cases in the same area of law.” McFarlin, 381 F.3d at

1259. Questions that require the appellate court “to search deep into the record in

order to discern the facts of the underlying case” do not meet muster. Havana

Docks Corp. v. Carnival Corp., No. 19-cv-21724, 2020 WL 3489371, at *2 (S.D.

Fla. June 26, 2020). Both questions posed here, which require an examination of

facts particular to this case, are therefore “[t]he antithesis of a proper 1292(b)

appeal” because they “turn[] on whether there is a genuine issue of fact.”

McFarlin, 381 F.3d at 1259.

      II.    There Is No Substantial Ground for Difference of Opinion on
             Either Question Posited by Defendants.

       A substantial ground for difference of opinion as to a question of law does

not exist unless “there is serious doubt as to how it should be decided.” Havana

Docks Corp., 2020 WL 3489371, at *1. Defendants bear the burden of showing

that the questions they posit are “(1) . . . difficult and of first impression, (2) a

difference of opinion as to the issue[s] exists within the controlling circuit, or (3)

                                         11
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 13 of 27




the circuits are split on the issue[s].” Ga. St. Conf. of the NAACP v. Fayette Cty.

Bd. Of Comm’rs, No. 3:11-cv-123, 2012 WL 12861142, at *2 (N.D. Ga. Sept. 18,

2012); see also Havana Docks Corp., 2020 WL 3489371, at *2. Defendants have

failed to show that any of these situations is present here.

      First, the district courts in the Eleventh Circuit are not split on this issue. No

other district court in this Circuit has yet ruled on these precise issues.

      Second, the questions that Defendants pose are not difficult questions of first

impression. Numerous district courts 6 and two Circuit Courts of Appeal 7 have

ruled on these issues (and those two Circuit Courts were in agreement, thus

negating the third possible situation—a split among the circuits —that could create

a substantial ground for difference of opinion). Despite Defendants’ misleading

analysis of these cases, the reasoning behind the majority of those courts’ rulings

supports this Court’s Order.

      The Ninth Circuit explained that it could “confidently conclude that the

FHA’s proximate-cause requirement is sufficiently broad and inclusive to


6
  See, e.g., City of L.A., 24 F. Supp. 3d 940; Prince George’s Cty., 397 F. Supp. 3d
752 (D. Md. 2019); Montgomery Cty., 421 F. Supp. 3d 170; Cook/Wells Fargo,
314 F. Supp. 3d 975; Cook/Bank of Am., 2018 WL 1561725; Cook/HSBC, 314 F.
Supp. 3d 950.
7
  See Miami on Remand, 923 F.3d 1260 (11th Cir. 2019); City of Oakland, 972
F.3d 1112.


                                           12
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 14 of 27




encompass aggregate, city-wide injuries” and found proximate cause adequately

alleged where “[t]hrough sophisticated and well-explained statistical regression

analysis, [the plaintiff] has plausibly alleged that predatory loans issued by [the

defendant] that caused injury to individual borrowers, namely in the form of

foreclosures, also necessarily injured the [plaintiff] because the foreclosures caused

a respective drop in property values and in turn reduced the property-tax revenues”

which “established some direct relation and continuity between its reduced

property-tax revenues and [defendant’s] predatory loans.” City of Oakland, 972

F.3d at 1124, 1132-33. 8 See also Miami on Remand, 923 F.3d 1260.

       This Court examined both Circuit Court decisions in its Order and found

that they support a ruling that the Counties adequately alleged proximate cause

with respect to their property tax injuries because, like the plaintiffs in those cases,

the Counties “allege that a Hedonic regression analysis will allow them to isolate
8
  Indeed, the Ninth Circuit answered the actual question put forth by Defendants
here—namely whether municipalities can never plead proximate cause with
respect to economic injuries, even if they can show attribution and precisely
calculate their damages with regression analysis: “[a]dopting [Defendant’s]
categorical proximate cause requirement” i.e. a rigid requirement of “immediate
injury”—“would require this court to contravene decades of established Supreme
Court precedent on standing under the FHA. . . . Under [Defendant’s] categorical
proximate-cause requirement, none of the plaintiffs in Gladstone, Trafficante, or
Havens would have been able to recover for the indirect injuries they suffered
under the FHA. We decline [Defendant’s] invitation to ignore the mandates of the
Supreme Court”). The Ninth Circuit’s analysis shows that there can be no
substantial disagreement. City of Oakland, 972 F.3d at 1130-31.

                                          13
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 15 of 27




and calculate their property tax damages attributable to Defendants’ FHA

violations and to prove the direct relationship between the two.” Order at 26-28.9

      Of course, the Ninth Circuit’s decision, as an out-of-circuit case, is not

binding precedent, but the Court may still rely on its reasoning as persuasive

authority. The Eleventh Circuit’s decision in Miami is not binding precedent

because Miami voluntarily and unilaterally withdrew its claims, thus leading the

Supreme Court to vacate the opinion as moot. There is no reasonable basis,

however, to believe the Eleventh Circuit would disavow its own prior recent ruling

in a substantially similar case, especially given that the only other Circuit Court to

address the same issues is in full agreement with the Eleventh Circuit. 10


9
  The Court appropriately relied on the reasoning of the vacated decision in Miami
on Remand. See, e.g., Cty. of L.A. v. Davis, 440 U.S. 625, 646, n.10 (1979)
(Powell, J. dissenting) (“Although a decision vacating a judgment necessarily
prevents the opinion of the lower court from being the law of the case, the
expressions of the court below on the merits, if not reversed . . . and until contrary
authority is decided, are likely to be viewed as persuasive authority if not
governing law of the [] Circuit”); see also, e.g., U.S. v. Articles of Drugs
Consisting of 203 Paper Bags, 818 F.2d 569, 572 (7th Cir. 1987) (“It is true that
vacating a decision because of supervening mootness does not destroy its
precedential effect. The purpose of setting aside a decision on that ground is only
to prevent the decision from having res judicata or collateral estoppel effect in
future cases”).
10
   There can be no substantial ground for difference of opinion if the appellate
court is in “complete and unequivocal agreement with the district court.” McFarlin
v. Conseco Svcs., LLC, 381 F.3d 1251, 1258 (11th Cir. 2004). Defendants cite the
concurring opinion of Judge Pryor in City of Miami Gardens v. Wells Fargo & Co.,
931 F.3d 1274, 1288 (11th Cir. 2019) to speculate—cynically and self-servingly—

                                          14
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 16 of 27




      Although neither Circuit Court’s opinion is binding precedent here,

“questions of first impression or the absence of binding authority on the issue,

without more, are insufficient to demonstrate a substantial ground for difference of

opinion.” Havana Docks Corp., 2020 WL 3489371, at *2 (citing, inter alia, In re

Flor, 79 F.3d 281, 284 (2d Cir. 1996)). When there is an absence of binding

authority on an issue, “the district court should measure the weight of opposing

arguments to the disputed ruling in deciding whether there is a substantial ground

for dispute.” Havana Docks Corp., 2020 WL 3489371, at *2; Ga. St. Conf. of the

NAACP v. Fayette Cty. Bd. Of Comm’rs, No. 3:11-cv-123, 2012 WL 12861142, at

*2 (N.D. Ga. Sept. 18, 2012) (quoting In re Flor, 79 F.3d 281, 284 (2nd Cir.

1996)) (“the district court has a duty ‘to analyze the strength of the arguments in

opposition to the challenged ruling when deciding whether the issue for appeal is


that the Eleventh Circuit would disagree with its prior ruling in Miami on Remand
because two judges felt that litigation of that case was “misguided” because the
concurring judges believed the plaintiff would be unable to prevail on the merits
based on an absence of evidence of any FHA discrimination at summary judgment.
Id. In fact, on summary judgment the court found that plaintiffs had not been able
to establish a genuine issue of material fact as to their standing to bring an FHA
claim. The court specifically noted that the plaintiff had failed to conduct any
kind of statistical regression analysis to establish injury and causation for
standing and likely “could not do so in the light of the paucity of allegedly
discriminatory loans identified by the [plaintiff].” Id. at 1283-84 Nowhere does
any judge on the panel even suggest that a plaintiff cannot satisfy proximate cause
pleading requirements with regard to its economic injuries by showing how those
injuries can be attributed and quantified through Hedonic regression analysis.

                                        15
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 17 of 27




truly one on which there is a substantial ground for dispute’”).

      The weight of authority shows that there is not a substantial ground for

dispute on these issues. Most courts addressing virtually identical pleadings have

found that substantially similar complaints adequately alleged proximate cause

with regard to both property tax-related claims and foreclosure processing claims.

See, e.g., City of Oakland, 972 F.3d at 1130-31 (tax damages adequately pled);

Miami on Remand, 923 F.3d 1260 (tax damages adequately pled); City of

Sacramento v. Wells Fargo & Co., No. 2:18-cv-00416, 2019 WL 3975590, at * 6-7

(E.D. Ca. Aug. 22, 2019) (finding sufficient the city plaintiff’s allegations

regarding its ability to use Hedonic regression analysis to establish proximate

cause); City of L.A., 24 F. Supp. 3d 940; Prince George’s Cty., 397 F. Supp. 3d

752 (D. Md. 2019) (foreclosure processing costs adequately pled); Montgomery

Cty., 421 F. Supp. 3d 170 (same); Cook/Wells Fargo, 314 F. Supp. 3d 975 (same);

Cook/Bank of Am., 2018 WL 1561725; Cook/HSBC, 314 F. Supp. Ed 950 (same).

      Other courts have signaled their tacit agreement that particularized

allegations about the ability to attribute and calculate damages through Hedonic

regression analysis establish proximate cause at the pleading stage. See Prince

George’s Cty, 397 F. Supp. 3d at 762 (D. Md. 2019); Montgomery Cty., 421 F.

Supp. 3d at 191. The complaints at issue in the District of Maryland were “not as


                                         16
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 18 of 27




specific as those in Miami” and here, and “merely allege[d] that ‘[r]outinely

maintained property tax and other financial data allow precise calculation of the

property tax revenues Plaintiffs have lost as a direct result of Defendants’

discriminatory equity-stripping activities.” Prince George’s Cty., 397 F. Supp. 3d

at 762; see also Montgomery Cty., 421 F. Supp. 3d at 191 (D. Md. 2019) (holding

that similarly “vague allegations” were insufficient to establish proximate cause).

The courts there, however, recognized that the plaintiffs may be able to overcome

the shortcomings in their initial complaints with amended allegations potentially

regarding Hedonic regression analysis and specifically allowed those plaintiffs to

replead their proximate cause allegations with more specificity. Prince George’s

Cty., 397 F. Supp. 3d at 767; Montgomery Cty., 421 F. Supp. 3d at 193.11 By

allowing those plaintiffs to replead, the courts in Maryland—far from

demonstrating a grounds for substantial disagreement—were signaling their tacit

agreement with the weight of authority regarding the requirements for pleading

proximate cause with respect to property tax-related damages in FHA cases like

this one.

      Defendants are thus left with only a handful of cases, all from the Northern
11
   The plaintiffs in both cases have availed themselves of this opportunity and have
filed amended complaints to address the courts’ concerns. Briefing on the
defendants’ motions to dismiss these cases is complete, and the parties are awaiting
rulings on the motions to dismiss the amended complaints.

                                        17
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 19 of 27




District of Illinois, that have found that county plaintiffs did not adequately allege

proximate cause with regard to their property tax-related damages and did not

allow repleading to bring those allegations in line with what the majority of courts

have now determined is adequate to allege proximate cause.12 See Cook/Bank of

Am., 2018 WL 1561725, at * 5-6; Cook/WF, 314 F. Supp. 3d 975; Cook/HSBC 314

F. Supp. 3d at 950. Despite Defendants’ attempts to twist the rulings, the courts

there did not rule that Hedonic regression analysis could never suffice to establish

proximate cause in these cases. On the motions to dismiss in those cases, none of

the courts considered complaints alleging the ability to establish proximate cause

through Hedonic regression analysis. One court explained that the complaint at

issue, which did not allege the ability to isolate and calculate damages with a
12
   Defendants also cite City of Phila. v. Wells Fargo & Co., No. 17-2203, 2018 WL
424451, at *6 (E.D. Pa. Jan. 16, 2018) for the proposition that the court “expressed
skepticism that any economic damages are recoverable.” Motion at 14. Of course,
any suggestion that no economic damages are recoverable in an FHA action does
not pass the straight face test and only serves to underscore Defendants’ desperate
and unsupported position. Putting aside the incredulity of Defendants’ suggestion,
the court in City of Philadelphia was ruling only on proximate cause with regard to
the plaintiff’s non-economic injuries and certainly did not hold that a municipal
plaintiff can never establish proximate cause for economic injuries. City of Phila.,
2018 WL 424451, at *6 (“[b]ecause the City plausibly pleads proximate cause for
its non-economic injuries, the question of whether it also adequately pleads
proximate cause for its economic injuries need not be reached at this juncture”).
The court’s dicta there about its “concerns” regarding the “viability of the
economic injury aspect” of the plaintiff’s claims simply does not rise to the level of
creating a substantial difference of opinion regarding the ability to plead proximate
cause in a case like this one. Id.

                                         18
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 20 of 27




Hedonic regression analysis, “pleaded insufficient facts to establish that its claim

for lost property tax revenue is sufficiently direct.” Cook/HSBC, 314 F. Supp. 3d

at 950.

      Moreover, this Court has already analyzed these cases and found that the

courts there ruled on easily distinguishable facts. Order at 30-31. For example, the

court in the Cook/Bank of Am. case relied heavily on the fact that the county

plaintiff there alleged no reduction in its aggregate property tax receipts,

distinguishing the present case. Cook/Bank of Am., No. 14-C-2280 (Sept. 21,

2020), ECF No. 524, at 2 (emphasis added) (denying plaintiff’s motion to certify

order denying leave to amend complaint to add allegations regarding Hedonic

regression analysis for interlocutory appeal because “the tax injuries the County

claimed were inchoate to the extent they were based on unrealized declines in

individual property values that did not affect the County’s aggregate property tax

revenues”); Cook/Bank of Am., No. 14-C-2280 (Dec. 19, 2019), ECF No. 423 at 3

(emphasis added) (denying motion to reconsider order dismissing property tax-

related claims because “the County does not allege any decline in its aggregate

tax revenues as a result of defendants’ discrimination”).13


13
  The Counties here do not believe that the absence of a reduction in aggregate tax
receipts is in any way fatal to a claim like theirs. See, e.g., City of L.A. v Citigroup,
Inc., 24 F. Supp. 3d 940, 948 (C.D. Cal. 2004) (“Even if L.A.’s total property-tax

                                           19
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 21 of 27




      In addition, this Court noted in its Order that Defendants had “pointed the

Court to no precedent holding” that “tax assessor discretion serves [as] an

independent, intervening role that breaks the chain of proximate causation” on the

Counties’ property tax-related injuries. Order at 32. And courts have roundly

observed that wooden “step-counting” to manufacture intervening steps to destroy

proximate causation is anathema to the FHA’s broad language and Congress’s

intent in enacting the FHA. See, e.g., City of Sacramento, 2019 WL 3975590, at *

6-7; Miami on Remand, 923 F.3d at 1273-76.

      Defendants still cite no precedent that would support such a ruling. Though

they attempt to rely on Judge Bucklo’s ruling in the Cook/BOA case, the court

there did not hold that there can be no proximate cause if counties have some

discretion in setting property taxes. Indeed, Judge Bucklo’s later ruling denying

Cook County’s motion seeking interlocutory review of the dismissal of their

property tax-related claims makes plain that the driving force behind the court’s


revenue increased during the relevant time period, L.A. may still have been injured
. . . because [the] property tax revenue could have been higher absent the
discriminatory lending”). However, this factual issue was not before this Court on
the motion to dismiss. Moreover, even if this issue had been before this Court, it
would not now be properly before the Eleventh Circuit because whether there was
a reduction in aggregate tax receipts would be a question of fact, not of law, as this
Court has already recognized. Order at 29-30 (noting that Defendants’ challenge
that the Counties may have suffered a reduction in aggregate tax receipts “is a
factual dispute, not a legal one”).

                                         20
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 22 of 27




decision was the distinguishing fact that Cook County admitted no aggregate tax

loss. Cty. of Cook v. Bank of Am. Corp., No. 14-C-2280 (Sept. 21, 2020), ECF No.

524, at 2.

       Finally, though neither question presented by Defendants reaches the

Court’s ruling on the Counties’ claims for foreclosure processing costs, it bears

noting that Defendants point to absolutely no authority contrary to this Court’s

ruling that the Counties adequately alleged proximate cause. To the contrary,

courts nationwide have found that allegations nearly identical to the Counties’ are

adequate to establish proximate cause at the pleading stage because such damages

are indisputably within the “first step” for proximate cause analysis. See, e.g.,

Prince George’s Cty., 397 F. Supp. 3d at 760; Cook/Wells Fargo, 314 F. Supp. 3d

at 984; Montgomery Cty., 421 F. Supp. 3d at 187; Cook/Bank of Am., 2018 WL

1561725, at *7 (N.D. Ill. Mar. 30, 2018); Cook/HSBC, 314 F. Supp. 3d at 950, 963

(N.D. Ill. 2018).

      Thus, Defendants’ arguments in opposition to this Court’s ruling are weak

and fail to demonstrate the requisite substantial ground for difference of opinion on

the questions posed.

      III.   An Immediate Appeal Will Not Materially Advance the Ultimate
             Termination of This Litigation.

      “[W]here the same parties and issues would remain in district court

                                         21
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 23 of 27




regardless of resolution of issues on appeal”, certification under Section 1292(b) is

inappropriate. McFarlin, 381 F.3d at 1259. An appeal does not advance the

ultimate termination of the litigation unless it involves “resolution of a controlling

legal question” that “would serve to avoid a trial or otherwise substantially shorten

the litigation.” Id.

       An Eleventh Circuit ruling favorable to Defendants would not substantially

shorten the litigation because the same parties and the same or similar issues would

remain in district court. Whether the Counties have unfettered control over their

property taxes is a question of fact inappropriate for interlocutory review. And

even if the appellate court were to render an advisory opinion that a county’s

hypothetical control over property taxes could break the causal chain and defeat

proximate causation, the Eleventh Circuit would still have to remand the case to

the District Court to determine what, if any, control the Counties actually had. In

other words, after what could be a lengthy appeal, the matter would still be in the

hands of the District Court, where it would almost certainly be litigated by the

parties.

       Moreover, even if the Eleventh Circuit could rule in favor of Defendants on

every issue surrounding the Counties’ property tax-related damages—and it cannot

because to do so would require either rooting through the record to decide a fact


                                         22
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 24 of 27




question or issuing an advisory opinion —the foreclosure processing claims would

survive.   Defendants’ proposed questions “relate[] only to the [property tax

claims], and answering [them] now would not get rid of [the Counties’] other

claim[].” McFarlin, 381 F.3d at 1262.

      Finally, Defendants’ challenge relates only to the Counties’ damages, not to

Defendants’ liability. Courts have generally held that questions about damages do

not warrant interlocutory review and that only questions of liability tend to

“materially advance” the litigation. See, e.g., Parker v. Four Seasons Hotels, Ltd.,

No. 12-cv-3207, 2015 WL 13413354, at *2 (N.D. Ill. Apr. 14, 2015) (holding that

interlocutory review would not “materially advance” litigation because the issue to

be considered on appeal related only to the availability of punitive damages, and

“the issue of liability still remains to be determined”).

                                   CONCLUSION

      For all the foregoing reasons, the Counties respectfully request this Court

deny the Motion in its entirety.


Dated: October 30, 2020                 By:     /s/ David J. Worley
                                                David J. Worley
                                                Georgia Bar No. 776665
                                                David@ewlawllc.com
                                                James M. Evangelista
                                                Georgia Bar No. 707807


                                           23
Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 25 of 27




                                    Jim@ewlawllc.com
                                    Kristi Stahnke McGregor
                                    Georgia Bar No. 674012
                                    Kristi@ewlawllc.com
                                    Evangelista Worley LLC
                                    500 Sugar Mill Road
                                    Suite 245A
                                    Atlanta, GA 30350
                                    Tel.: 404-205-8400
                                    Fax: 404-205-8395

                                    Counsel for Plaintiffs

                                    Sanford P. Dumain
                                    Peggy J. Wedgworth
                                    Jennifer S. Czeisler
                                    J. Birt Reynolds
                                    Roy Shimon
                                    John Hughes
                                    Milberg Phillips Grossman LLP
                                    One Pennsylvania Plaza, Suite 1920
                                    New York, NY 10119
                                    Telephone: (212) 594-5300

                                    Additional Counsel for Plaintiffs




                               24
        Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 26 of 27




                      CERTIFICATE OF COMPLIANCE

        I hereby certify that this document was prepared in compliance with

Northern District of Georgia Local Rule 5.1C using Times New Roman 14-point

font.



Dated: October 30, 2020                         /s/ David J. Worley
                                                David J. Worley
                                                Ga. Bar No. 776665




                                       25
      Case 1:15-cv-04081-LMM Document 107 Filed 10/30/20 Page 27 of 27




                         CERTIFICATE OF SERVICE
      I hereby certify that on this day I served the above and foregoing

PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO

CERTIFY THE SEPTEMBER 18, 2020 ORDER FOR INTERLOCUTORY

APPEAL PURSUANT TO 28 U.S.C. §1292(b) on all parties by causing a true and

correct copy to be filed with the court’s electronic filing system, which should

automatically send a copy to all counsel of record.



      Dated: October 30, 2020                         /s/ David J. Worley
                                                      David J. Worley




                                         26
